Name: Commission Regulation (EC) No 1632/2003 of 17 September 2003 fixing the export refunds on eggs
 Type: Regulation
 Subject Matter: animal product;  trade policy
 Date Published: nan

 Avis juridique important|32003R1632Commission Regulation (EC) No 1632/2003 of 17 September 2003 fixing the export refunds on eggs Official Journal L 232 , 18/09/2003 P. 0057 - 0058Commission Regulation (EC) No 1632/2003of 17 September 2003fixing the export refunds on eggsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EEC) No 2771/75 of 29 October 1975 on the common organization of the market in eggs(1), as last amended by Commission Regulation (EC) No 806/2003(2), and in particular Article 8(3) thereof,Whereas:(1) Article 8 of Regulation (EEC) No 2771/75 provides that the difference between prices on the world market for the products listed in Article 1(1) of that Regulation and prices for those products within the Community may be covered by an export refund.(2) The present market situation in certain third countries and that regarding competition on particular third country markets make it necessary to fix a refund differentiated by destination for certain products in the egg sector.(3) It follows from applying these rules and criteria to the present situation on the market in eggs that the refund should be fixed at an amount which would permit Community participation in world trade and would also take account of the nature of these exports and their importance at the present time.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1The list of codes of products for which, when they are exported, the export refund referred to in Article 8 of Regulation (EEC) No 2771/75 is granted, and the amount of that refund shall be as shown in the Annex hereto.Article 2This Regulation shall enter into force on 18 September 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 17 September 2003.For the CommissionFranz FischlerMember of the Commission(1) OJ L 282, 1.11.1975, p. 49.(2) OJ L 122, 16.5.2003, p. 1.ANNEXto the Commission Regulation of 17 September 2003 fixing the export refunds on eggs>TABLE>NB:The product codes and the "A" series destination codes are set out in Commission Regulation (EEC) No 3846/87 (OJ L 366, 24.12.1987, p. 1), as amended.The numeric destination codes are set out in Commission Regulation (EC) No 1779/2002 (OJ L 269, 5.10.2002, p. 6).The other destinations are defined as follows:E09 Kuwait, Bahrain, Oman, Qatar, the United Arab Emirates, Yemen, Hong Kong SAR, Russia and Turkey.E10 South Korea, Japan, Malaysia, Thailand, Taiwan and the Philippines.E12 all destinations except the United States of America, Estonia, Lithuania and Bulgaria.E13 all destinations except Switzerland, Estonia, Lithuania, Bulgaria and those of E09 and E10.E14 all destinations except Switzerland, Estonia and Bulgaria.E15 all destinations except Switzerland, Estonia, Lithuania and Bulgaria.